929 F.2d 695Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William A. WHITE, Plaintiff-Appellant,v.BELL ATLANTIC CORPORATION, Bell Atlantic Sickness & AccidentDisability Benefit Plan, Bell Atlantic Long TermDisability Plan, Defendants-Appellees.
No. 90-1140.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 25, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-90-232-R)
William A. White, appellant pro se.
Donald Bell Haller, Bell Atlantic, Washington, D.C., Harrison Bush, Chesapeake & Potomac Telephone Company, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER,1 Senior Circuit Judge.
PER CURIAM:


1
William A. White appeals from the district court's order granting Bell Atlantic Corporation's motion for summary judgment, denying White's cross-motion for summary judgment, and affirming a company committee's decision to deny White's application for disability benefits under Bell's Sickness and Accident Disability Plan and Long Term Disability Plan.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  White v. Bell Atlantic Corp., CA-90-232-R (E.D.Va. Sept. 26, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Senior Judge Butzner was a member of the panel to which this case was assigned.  He recused himself, however, and did not participate in the decision of the case.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)